Exhibit 10.1

CONSENT TO ASSIGNMENT AND LIMITED WAIVER

TO AGREEMENT AND PLAN OF MERGER

This Consent to Assignment and Limited Waiver to Agreement and Plan of Merger,
dated as of November 20, 2013 (this “Consent and Waiver”), is entered into by
and among CIM Urban REIT, LLC, a Delaware limited liability company (“CIM”), CIM
Merger Sub, LLC, a Delaware limited liability company (“CIM Merger Sub”), PMC
Commercial Trust, a Texas real estate investment trust (“Trust”), and Southfork
Merger Sub, LLC, a Delaware limited liability company and wholly owned
subsidiary of Trust (“Trust Merger Sub”).

RECITALS

WHEREAS, CIM, CIM Merger Sub, Trust and Trust Merger Sub are parties to that
certain Agreement and Plan of Merger, dated as of July 8, 2013 (the “Merger
Agreement”), pursuant to which CIM Merger Sub will merge into Trust Merger Sub;

WHEREAS, each capitalized term used, but not defined, herein shall have the
meaning given to such term in the Merger Agreement;

WHEREAS, the parties understand and acknowledge (a) the formation of Urban
Partners II, LLC, a Delaware limited liability company (“Urban II”), by CIM, (b)
the expected formation of Urban Partners GP, LLC, a Delaware limited liability
company (“Urban GP”), by Urban II, (c) the expected contribution by CIM to Urban
II of all of the equity interests it holds in CIM Merger Sub, (d) the expected
contribution by CIM and CIM Urban Partners GP, LLC, a California limited
liability company (“CIM GP”), to Urban II of their partnership interests in the
CIM Partnership, and the expected contribution by Urban II to CIM Merger Sub of
its partnership interests in the CIM Partnership and its membership interests in
Urban GP, and (e) the expected contribution by CIM and CIM GP to Urban II of
their rights and obligations under the Merger Agreement with respect to, and
only with respect to, the receipt and ownership of the Merger Consideration (in
the form of PMC Commercial Common Shares and PMC Commercial Preferred Shares, as
provided in the Merger Agreement); and

WHEREAS, the parties desire to enter into this Consent and Waiver to provide for
(a) certain conforming clarifications to the Merger Agreement to reflect the
formation of Urban II and its ownership of CIM Merger Sub, (b) Urban II’s
succession to CIM’s and CIM GP’s ownership of the limited partnership interests
of the CIM Partnership and certain of their rights and obligations under the
Merger Agreement as aforesaid, (c) the waiver of any requirements in the Merger
Agreement that Trust register or list the Trust Preferred Shares to be issued in
the Merger, and (d) a right of termination of the Merger Agreement after March
31, 2014, rather than after December 31, 2013.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

  1. Consent and Waiver.

 

  (a)

Merger Consideration. In light of the formation of Urban II by CIM and the
expected contribution by CIM to Urban II of all of the equity interests of CIM
Merger Sub, under Section 3.1(a) of the Merger Agreement, as of the Effective
Time, Urban II shall cease to have any rights with respect to the equity
interests of CIM Merger Sub, except the right to receive, upon the surrender of
the Certificates in accordance with Article IV of the Merger Agreement, the
Merger Consideration. Further, in

 

1



--------------------------------------------------------------------------------

  accordance with Section 4.1 of the Merger Agreement, at the Effective Time
Urban II shall surrender the Certificates for cancellation and the Surviving
Entity shall issue to Urban II certificates representing the Merger
Consideration. Finally, Urban II shall succeed to CIM and CIM GP’s rights and
obligations under the Merger Agreement associated with its receipt and ownership
of the Merger Consideration.

 

  (b) Other Transactions. Section 4.3 of the Merger Agreement is clarified to
provide that prior to the Effective Time, (i) Urban II will form Urban GP, which
will be admitted to the CIM Partnership as a successor general partner, (ii) CIM
and CIM GP will contribute all of their partnership interests in the CIM
Partnership to Urban II, and CIM will contribute to Urban II its membership
interests in CIM Merger Sub, and (iii) Urban II shall contribute its limited
partnership interests in the CIM Partnership and its membership interests in
Urban GP to CIM Merger Sub. In addition to the foregoing, the parties understand
and acknowledge that CIM GP will not be contributing its general partnership
interests in the CIM Partnership to the Surviving Entity as described in Section
4.3(d) of the Merger Agreement, simultaneously with the Effective Time.

 

  (c) Registration Rights and Lockup Agreement; Voting. Urban II, rather than
CIM and CIM GP, shall execute and deliver the Registration Rights and Lockup
Agreement with Trust, as provided in Section 4.3(h) and as otherwise
contemplated in the Merger Agreement. The form of Registration Rights and Lockup
Agreement shall be modified accordingly and, further, Section 1.13(c) shall be
deleted from the form of Registration Rights and Lockup Agreement. Further,
Urban II agrees to vote all of the Trust Common Shares and Trust Preferred
Shares held by it immediately after the Effective Time in favor of the approval
of the matters set forth in the Subsequent Proxy Statement in accordance with
Section 8.18(c) of the Merger Agreement.

 

  (d) General. The Merger Agreement shall otherwise be deemed clarified in
recognition of the events set forth in the third Recital hereof, which events
are approved by the parties hereto, and the terms of this Section 1.

 

  (e) Registration and Listing. The parties hereto waive the requirements in the
Merger Agreement that require the registration under applicable securities laws
and listing on a national securities exchange of the Trust Preferred Shares to
be issued pursuant to the Merger Agreement (including the Trust Common Shares
issuable upon conversion of such Trust Preferred Shares), including without
limitation such requirements in Sections 8.1, 8.12, 9.1(c) and 9.1(e) of the
Merger Agreement.

 

  (f) Termination Date. The parties agree that the “Termination Date,” as that
term is defined and used in the Merger Agreement, shall mean “March 31, 2014”
rather than “December 31, 2013”.

 

  2. Miscellaneous.

 

  (a)

Representations and Acknowledgements of CIM and CIM Merger Sub Relating to Urban
II. Urban II is a limited liability company, validly existing and in good
standing under the laws of its jurisdiction of organization and has the
requisite limited liability power and authority to carry on its business as now
being conducted. Urban II has the requisite limited liability company power and
authority to execute this Consent and Waiver as provided below, and to
consummate the Transactions. The execution and delivery of this Consent and
Waiver by Urban II and the consummation of the Transactions to which it is a
party have been duly authorized by all necessary limited liability company or
other actions on the part of Urban II. True correct and complete copies of the
organizational or governing documents of Urban II (as of the date hereof and as
expected to be in effect on the Effective Time) have been provided to Trust, and
such organizational or governing documents are currently, and/or as of the
Effective Time will be, as applicable, in full force and effect (and without any
modification thereto). As of the date hereof, the sole holder of equity
interests in Urban II is CIM. As of the Effective Time, the sole holders of
equity interests in Urban II shall be CIM and CIM GP, and immediately prior to
giving effect to the Merger at the Effective Time, the sole holder of equity
interests in CIM Merger Sub shall be Urban II. As of the date hereof, Urban II
is managed by its sole member, CIM. As of the

 

2



--------------------------------------------------------------------------------

  Effective Date, Urban II shall be solely managed by its managing member, CIM
GP. As of the date hereof and immediately prior to the Effective Time, Urban II
is an “accredited investor,” as that term is defined in Rule 501 promulgated
under the Securities Act. Further, it is acknowledged that (a) Urban II is
acquiring the Trust Preferred Shares to be issued pursuant to the Merger
Agreement (together with the Trust Common Shares issuable upon conversion of
such Trust Preferred Shares, the “Private Placement Shares”) for its own
account, for investment purposes only, and not with a view to or for the resale
or other distribution thereof, (b) the Private Placement Shares have not been,
and will not be, registered under the Securities Act or the securities laws of
any state and, therefore, cannot be transferred or resold unless registered
under the Securities Act and the applicable securities laws of any state or
unless an exemption from registration is available, and (c) the certificates
representing the Private Placement Shares shall include a legend stating that
such shares have not been registered under the Securities Act or the applicable
securities laws of any state and shall refer to the restrictions on
transferability and sale of such shares.

 

  (b) Ratification and Confirmation. Except as expressly set forth in this
Consent and Waiver, the terms, provisions and conditions of the Merger Agreement
are hereby ratified and confirmed and shall remain unchanged and in full force
and effect without interruption or impairment of any kind.

 

  (c) Governing Law. THIS CONSENT AND WAIVER AND ALL CLAIMS AND CAUSES OF ACTION
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS CONSENT AND WAIVER OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONSENT AND WAIVER, SHALL BE DEEMED TO
BE MADE IN, AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED, GOVERNED BY AND
IN ACCORDANCE WITH THE CHOICE OF LAW AND VENUE CLAUSES SET FORTH IN SECTION 11.7
OF THE MERGER AGREEMENT.

 

  (d) Binding Effect. This Consent and Waiver shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.

 

  (e) Entire Agreement; Third Party Beneficiaries. Except as set forth in this
Consent and Waiver, provisions of the Merger Agreement which are not
inconsistent with this Consent and Waiver shall remain in full force and effect.
Nothing in this Consent and Waiver, expressed or implied, is intended, or shall
be deemed, to confer on a person other than the Parties hereto or to the Merger
Agreement, or their respective successors or permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Consent and
Waiver, except as provided in Section 11.6 of the Merger Agreement (including,
without limitation, after the Effective Time, the rights of the holders of the
Trust Common Shares to require that Urban II comply with its obligations set
forth in Section 1(c) of this Consent and Waiver to the same extent as if it
were originally named in Section 8.18 of the Merger Agreement).

 

  (f) Severability. If any provision of this Consent and Waiver or the
application thereof under certain circumstances is held invalid or unacceptable
by any court of competent jurisdiction, the other provisions of this Consent and
Waiver will remain in full force and effect. Any part of this Consent and Waiver
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable.

 

  (g) Counterparts. This Consent and Waiver may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Waiver to be
duly executed by their respective duly authorized officers as of the date first
written above.

 

PMC COMMERCIAL TRUST By:  

/s/ Jan F. Salit

  Name:   Jan F. Salit   Title:   President and Chief Executive Officer
SOUTHFORK MERGER SUB, LLC By:  

/s/ Jan F. Salit

  Name:   Jan F. Salit   Title:   President and Chief Executive Officer CIM
URBAN REIT, LLC By:  

/s/ David Thompson

  Name:   David Thompson   Title:   Vice President and Chief Financial Officer
CIM MERGER SUB, LLC By:  

/s/ David Thompson

  Name:   David Thompson   Title:   Vice President and Chief Financial Officer

IN WITNESS WHEREOF, the undersigned acknowledges and agrees to the foregoing
terms of this Consent and Waiver, and specifically agrees to be bound by the
rights and obligations under the Merger Agreement with respect to its receipt
and ownership of the Merger Consideration (including, without limitation, its
voting obligations in connection therewith).

 

URBAN PARTNERS II, LLC By:  

CIM Urban Partners GP, LLC,

a California Limited liability company

By:  

/s/ David Thompson

  Name:   David Thompson   Title:   Vice President and Chief Financial Officer

 

4